DETAILED ACTION
Response to Amendment
The Applicant originally submitted claims 1-25 in the application. In the previous responses, the Applicant amended claims 1, 4, 6, 8, 9-10, 13-17 and 19-25, in the present response the Applicant amended claims 1, 13 and 20, added new claim 26 and cancelled claim 25. Accordingly, claims 1-24 and 26 are currently pending in the application.
Response to Arguments
Applicant’s argument filled 02/15/2021, with respect to rejection of claims 1, 13 and 20 under 35 U.S.C. § 103 have been fully considered and are persuasive, therefore the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-24 and 26 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-24 and 26, the allowability resides in the overall structure of the device as recited in independent claims 1, 13 and 20 and at least in part because claims 1, 13 and 20 recite, “wherein the fitting is movable relative to the receptacle housing for floating alignment with the liquid cooling channel of the pluggable transceiver module” in claim 1, “wherein at least one of the fitting and the module fitting are movable for floating alignment between the fitting and the module fitting” in claim 13 and “wherein the module fitting is movable relative to the pluggable body for floating alignment with the fitting of the receptacle assembly” in claim 20. 
The aforementioned limitations in combination with all remaining limitations of claims 1, 13 and 20 are believed to render said claims 1, 13 and 20 and all claims dependent therefrom (claims 2-12, 14-19, 21-24 and 26) patentable over the art of record. 
The closest art of record is believed to be that of Kajiura (JPH09298378) – hereafter “Kajiura”).
While Kajiura Fig 1 teach many of the limitations of claims 1, 13 and 20 as per final office action dated 09/14/2020, neither Kajiura, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 1, 13 and 20. 
	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                                      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                 

/ZACHARY PAPE/Primary Examiner, Art Unit 2835